Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13853 Filed 11/19/20 Page 1 of 24




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 KEVIN L. DOUGHERTY, ET AL.,
                                                 Case No. 16-10089
               Plaintiffs,
                                                 SENIOR U.S. DISTRICT JUDGE
                   v.                            ARTHUR J. TARNOW

 ESPERION THERAPEUTICS, INC., ET AL.,            U.S. MAGISTRATE JUDGE
                                                 R. STEVEN WHALEN
              Defendants.
                                        /

      ORDER OVERRULING DEFENDANTS’ OBJECTIONS [159] AND ADOPTING
      MAGISTRATE JUDGE WHALEN’S REPORT & RECOMMENDATION [152]

       This is a securities fraud case brought pursuant to sections 10(b) and 20(a) of

 the Securities Exchange Act of 1934 (“SEA”), 15 U.S.C. §§ 78j(b), 78t(a), and

 Securities and Exchange Commission (“SEC”) Rule 10b-5, 17 C.F.R. § 240. On

 May 31, 2020, Magistrate Judge R. Steven Whalen granted Plaintiffs’ Motion for

 Class Certification and to Appoint Class Representatives and Class Counsel [66].

 (ECF No. 152). On June 19, 2020, in response to a Joint Motion to Amend/Correct

 [154], Magistrate Judge Whalen issued a follow-up Order [157] designating the

 original Order [152] a Report and Recommendation (“R&R”) pursuant to 28 U.S.C.

 § 636(b)(1)(B). (ECF No. 157, PageID.7502). Defendants filed Objections to the

 R&R on July 6, 2020. (ECF No. 159). Plaintiffs responded on July 20, 2020. (ECF

 No. 161). Defendants filed a reply on July 27, 2020. (ECF No. 162). The Court heard


                                            1
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13854 Filed 11/19/20 Page 2 of 24




 arguments on October 6, 2020.

       For the reasons stated below, the Court OVERRULES Defendants’

 Objections [159] and ADOPTS the R&R [152].

                            FACTUAL BACKGROUND

       Defendant, Esperion Therapeutics, Inc. (“Esperion”), is a pharmaceutical

 company whose “sole focus is the development of ECT-1002, a first-in-class oral

 medication designed to lower LDL-cholesterol, also known as ‘bad cholesterol.’”

 Dougherty v. Esperion Therapeutics, Inc., 905 F.3d 971, 975 (6th Cir. 2018).

 “Defendant Tim M. Mayleben is Esperion’s CEO and a member of its Board of

 Directors. As such, he was heavily involved in Esperion’s efforts to secure Food and

 Drug Administration (‘FDA’) approval for ETC-1002.” (ECF No. 152,

 PageID.7462). “Plaintiffs, the purchasers of Esperion common stock between

 August 18 and September 28, [2015,] brought this class action against Esperion and

 Mayleben for violating §§ 10(b) and 20(a) of the [SEA], as well as SEC Rule 10b-

 5.” Dougherty, 905 F.3d at 977.

       The thrust of Plaintiffs’ claim is that, following an August 2015 meeting

 between Esperion executives and FDA officials, Esperion and Mayleben made false

 statements about ETC-1002’s approval trajectory, misleading investors and “causing

 Esperion stock to trade at artificially inflated levels during the class period.” Id. at

 976, 978. Specifically, Esperion issued a press release on August 17, 2015, stating


                                            2
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13855 Filed 11/19/20 Page 3 of 24




 1) that “[t]he FDA [had] confirmed that LDL-C remain[ed] an acceptable clinical

 surrogate endpoint for the approval of an LDL-C lowering therapy such as ETC-

 1002 in patient populations [with HeFH or ASCVD],” and 2) that “[b]ased upon

 feedback from the FDA, approval of ETC-1002 in the HeFH and ASCVD patient

 populations [would] not require the completion of a cardiovascular outcomes trial.”

 (ECF No. 152, PageID.7462). Additionally, in a conference call with market analysts

 that same day, Mayleben stated that “[ETC-]1002 will not require a CV outcomes

 trial to be completed prior to approval in patients with [HeFH] and ASCVD.”

 Dougherty, 905 F.3d at 976-77 (alterations in original).

       As the Sixth Circuit noted in its order reversing this Court’s initial dismissal

 of Plaintiffs’ complaint:

       These statements require some explanation to be fully understood in
       context. A cardiovascular outcomes trial (CVOT) is a costly, lengthy
       study that measures a drug’s effectiveness in reducing cardiovascular
       risk over several years. Because lower LDL-cholesterol is presumed to
       improve overall heart health, the FDA does not typically require
       companies seeking approval of a new cholesterol-lowering drug to
       complete a CVOT and prove that the drug actually reduces
       cardiovascular risk. Instead, the FDA treats LDL-cholesterol as a
       “surrogate endpoint,” or proxy, for cardiovascular risk. In other words,
       if a new drug is shown to lower LDL-cholesterol, the FDA assumes that
       it also improves overall cardiovascular health. By saying that the FDA
       would continue to use LDL-cholesterol as a proxy for cardiovascular
       risk, and that the FDA would not require a completed CVOT prior to
       approving ETC-1002, Esperion was essentially telling its investors that
       ETC-1002 had a clear path to regulatory approval.

 Id. at 976.


                                           3
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13856 Filed 11/19/20 Page 4 of 24




          The problem, however, was that the FDA’s minutes of the August 11, 2015

 meeting—the official record—were contrary to Esperion’s and Mayleben’s

 assertions. (ECF No. 152, PageID.7464). As Magistrate Judge Whalen explained:

          When the minutes were released [publicly], Esperion issued another
          press release . . . stating, contrary to its earlier position, that the “FDA
          ha[d] encouraged the Company to initiate a cardiovascular outcomes
          trial promptly . . . since any concern regarding the benefit/risk
          assessment of ETC-1002 could necessitate a completed cardiovascular
          outcomes trial before approval.” In a subsequent conference call,
          Mayleben characterized Esperion’s latest press release as “slightly
          different” than the language used in the August release. As the Sixth
          Circuit observed, “Market analysts seized on this change in position,
          and Esperion’s stock dropped 48% the next day, from $35.09 per share
          to $18.33 per share.” Dougherty, 905 F.3d at 977.

 (Id.).

          Plaintiffs thus filed this suit for damages on January 12, 2016. (ECF No. 1).

 The Court appointed Ronald E. Wallace and Walter J. Minett as Lead Plaintiffs on

 April 5, 2016. (ECF No. 25). Plaintiffs amended their complaint on May 20, 2016,

 and on July 5, 2016, Defendants moved to dismiss. (ECF No. 29; ECF No. 30). On

 December 27, 2016, the Court granted Defendants Motion to Dismiss [30]. (ECF

 No. 38). The Sixth Circuit reversed on September 27, 2018 and remanded the case

 back to this Court. Daugherty, 905 F.3d at 984.

                                   LEGAL STANDARD

          Plaintiffs argue that “Defendants’ Objections simply regurgitate their class

 certification Opposition” and that, consequently, a “clear error” standard of review


                                               4
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13857 Filed 11/19/20 Page 5 of 24




 is appropriate. (ECF No. 161, PageID.7665). While it is true that “[a] district court

 need not provide de novo review where the objections are ‘frivolous, conclusive or

 general,’” that exception does not apply here. Mira v. Marshall, 806 F.2d 636, 637

 (6th Cir. 1986) (quoting Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir.

 1982)). Defendants’ Objections each point to specific, allegedly defective, sections

 of the R&R. Accordingly, the Court reviews them de novo pursuant to 28 U.S.C. §

 636(b)(1). See, e.g., DiPonio Constr. Co. v. Int’l Union of Bricklayers & Allied

 Craftworkers, Local 9, 739 F. Supp. 2d 986, 992 (E.D. Mich. 2010).

                                     ANALYSIS

 OBJECTION I: THE FRAUD-ON-THE MARKET PRESUMPTION OF RELIANCE DOES NOT
 APPLY BECAUSE PLAINTIFFS HAVE FAILED TO PROVE THAT THE MARKET FOR
 ESPERION STOCK WAS EFFICIENT DURING THE CLASS PERIOD.

    A. Context: The Fraud-on-the-Market Theory and the Role of Efficiency

       In order for Plaintiffs seeking class certification to satisfy the predominance

 requirement of FED. R. CIV. P. 23(b)(3), they must demonstrate that “questions of

 law or fact common to class members predominate over any questions affecting only

 individual members.” This inquiry “begins . . . with the elements of the underlying

 cause of action.” Erica P. John Fund, Inc. v. Halliburton Co. (Halliburton I), 563

 U.S. 804, 809 (2011). The element at issue here is Plaintiffs’ reliance upon

 Defendants’ alleged misrepresentations and/or omissions. See Halliburton Co. v.

 Erica P. John Fund, Inc. (Halliburton II), 573 U.S. 258, 267 (2014) (listing elements


                                          5
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13858 Filed 11/19/20 Page 6 of 24




 of claim). To satisfy the predominance inquiry with respect to reliance, Plaintiffs

 have invoked the “fraud-on-the-market” presumption, endorsed by the Supreme

 Court in Basic Inc. v. Levinson, 485 U.S. 224, 250 (1988), and reaffirmed in

 Halliburton II, 573 U.S. at 266.

       In Basic, the Supreme Court explained that “[b]ecause most publicly available

 information is reflected in market price, an investor’s reliance on any public material

 misrepresentations . . . may be presumed” in a securities fraud claim such as the one

 at issue here. 485 U.S. at 247. “The Court based [this] presumption on what is known

 as the ‘fraud-on-the-market’ theory, which holds that ‘the market price of shares

 traded on well-developed markets reflects all publicly available information, and,

 hence, any material misrepresentations.’” Halliburton II, 573 U.S. at 258 (quoting

 Basic, 485 U.S. at 247). Thus, “to demonstrate that the presumption of reliance

 applies in a given case,” a plaintiff must show: “(1) that the alleged

 misrepresentations were publicly known, (2) that they were material, (3) that the

 stock traded in an efficient market, and (4) that the plaintiff traded the stock between

 the time the misrepresentations were made and when the truth was revealed.” Id. at

 268 (citing Basic, 485 U.S. at 248, n.27). Importantly, this presumption is

 “rebuttable rather than conclusive.” Id. at 268-69.

       Defendants’ first objection focuses on the applicability of the fraud-on-the-

 market presumption, and specifically, the Magistrate Judge’s analysis of whether


                                            6
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13859 Filed 11/19/20 Page 7 of 24




 Esperion’s common stock traded in an efficient market during the class period. (ECF

 No. 159, PageID.7557). While there is no bright-line test for market efficiency, the

 Sixth Circuit has cited with approval the five-factor test laid out in Cammer v.

 Bloom, 711 F. Supp. 1264 (D.N.J. 1989). See Freeman v. Laventhol & Horwath, 915

 F.2d 193, 199 (6th Cir. 1990). These factors are:

       (1) a large weekly trading volume; (2) the existence of a significant
       number of reports by securities analysts; (3) the existence of market
       makers and arbitrageurs in the security; (4) the eligibility of the
       company to file an S-3 Registration Statement; and (5) a history of
       immediate movement of the stock price caused by unexpected
       corporate events or financial releases.

 Id. (citing Cammer, 711 F. Supp at 1286-87).

       In addition to the Cammer factors, many courts, including several in this

 circuit, have also considered the three factors enumerated in Krogman v. Sterritt,

 202 F.R.D. 467, 478 (N.D. Tex. 2001). See, e.g., Norfolk Cnty. Ret. Sys. v. Cmty.

 Health Sys., 332 F.R.D. 556, 575-76 (M.D. Tenn. 2019). These include: (1) market

 capitalization (“the number of shares multiplied by the prevailing share price”); (2)

 bid-ask spread (“the difference between the price at which investors are willing to

 buy the stock and the price at which current stockholders are willing to sell their

 shares”); and (3) float (“the percentage of shares held by the public, rather than

 insiders”). Krogman, 202 F.R.D. at 478.

    B. Failing to Satisfy the Fifth Cammer Factor Is Not a Per Se Bar

       Defendants’ principal objection to the R&R is that it failed to give proper

                                           7
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13860 Filed 11/19/20 Page 8 of 24




 weight to the fifth Cammer factor. (ECF No. 159, PageID.7557). Defendants argue

 that, as a matter of law, a positive showing under the fifth Cammer factor must be

 made in order for a plaintiff to benefit from the fraud-on-the-market presumption,

 regardless of whether other indirect indicia of efficiency are present. (ECF No. 159,

 PageID.7556). In making this argument, Defendants rely heavily on OPERS, a case

 in which the court declined to find efficiency in spite of the first three Cammer

 factors being satisfied. See Ohio Pub. Emps.’ Ret. Sys. v. Fed. Home Loan Mortg.

 Corp. (OPERS), No. 4:08CV0160, 2018 U.S. Dist. LEXIS 137229 (N.D. Ohio Aug.

 14, 2018), perm. app. denied sub nom., In re Ohio Pub. Emps.’ Ret. Sys., No. 18-

 0310, 2019 U.S. App. LEXIS 2337 (6th Cir. Jan. 23, 2019).

       The Sixth Circuit has not addressed the question of whether the fifth Cammer

 factor is dispositive and district courts in this circuit have come out both ways.

 Compare, e.g., OPERS, 2018 U.S. Dist. LEXIS 137229, at *47 (“The [first four]

 Cammer factors are not enough, alone, to establish market efficiency.”), with, e.g.,

 In re Accredo Health, Inc. Sec. Litig., No. 03-2216 DP, 2006 U.S. Dist. LEXIS

 97621, at *33 (W.D. Tenn. Mar. 7, 2006) (“In order for the court to conclude that a

 market is efficient, ‘it is not necessary that a stock satisfy all five factors.’” (quoting

 Simpson v. Specialty Retail Concepts, Inc., 823 F. Supp. 353, 355 (M.D.N.C.

 1993))), R&R adopted, 2006 U.S. Dist. LEXIS 97620.




                                             8
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13861 Filed 11/19/20 Page 9 of 24




       Ultimately, while Defendants are correct that several courts have found the

 fifth Cammer factor to provide the best evidence of efficiency, most do not treat it

 as strictly necessary in making the market efficiency determination. See, e.g.,

 Waggoner v. Barclays PLC, 875 F.3d 79, 97 (2d Cir. 2017); Local 703, I.B. of T.

 Grocery & Food Emps. Welfare Fund v. Regions Fin. Corp., 762 F.3d 1248, 1256

 (11th Cir. 2014); Weiner v. Tivity Health, Inc., 334 F.R.D. 123, 133 (M.D. Tenn.

 2020) (“[T]he Sixth Circuit has not mandated use of [the Cammer] factors, and even

 in those cases where the factors are utilized, they are generally deemed to be an

 analytical tool rather than a checklist.”); Monroe Cnty. Emps.’ Ret. Sys. v. S. Co.,

 332 F.R.D. 370, 385 n.8 (N.D. Ga. 2019) (collecting cases). Against this backdrop,

 OPERS, on which Defendants so heavily rely, appears to be an outlier.

    C. Plaintiffs Have Demonstrated Efficiency

       The Court now examines whether Plaintiffs have provided sufficient evidence

 of efficiency to invoke the fraud-on-the-market presumption of reliance. They have.

       The Sixth Circuit has noted that “securities traded in national secondary

 markets . . . are well suited for application of the fraud on the market theory.”

 Freeman, 915 F.2d at 199. Thus, the fact that Esperion’s common stock traded on

 the NASDAQ during the Class Period is persuasive, though not conclusive, evidence

 of market efficiency. (ECF No. 66-11, PageID.1787).




                                          9
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13862 Filed 11/19/20 Page 10 of 24




        The Krogman factors point in the same direction. During the Class Period,

  Esperion’s market capitalization averaged $1.08 billion, its bid-ask spread averaged

  between 0.22% and 0.29%, and 97% of its outstanding shares stock were held by

  outsiders. (ECF No. 66-11, PageID.1800-02). These figures all suggest an efficient

  market. See, e.g., Norfolk, 332 F.R.D. at 576; Cheney v. Cyberguard Corp., 213

  F.R.D. 484, 501 (S.D. Fla. 2003).

        As to the Cammer factors, Defendants do not dispute that Esperion’s stock

  satisfies the first four. (ECF No. 161-2, PageID.7716). Defendants also admit “that

  the volume of trading in Esperion’s common stock supports a finding that the market

  was efficient.” (ECF No. 66-10, PageID.1765). Indeed, this is an understatement.

  During the Class Period, the average weekly trading volume was 29.76% and there

  were sixty market makers. (ECF No. 66-11, PageID.1782, 1788). This Court has

  previously found a “substantial presumption” of efficiency where, during the class

  period, the stock at issue had an average weekly trading volume above 1% and more

  than ten market makers. Wilkof v. Caraco Pharm. Lab’ys, Ltd., 280 F.R.D. 332, 343

  (E.D. Mich. 2012); see Cammer, 711 F. Supp. at 1293 (noting that an even stronger

  presumption would apply to a trading volume above 2%). Consequently, even if

  Plaintiffs lacked direct evidence of cause and effect under the fifth Cammer factor,

  they would have, at this point, presented sufficient evidence of efficiency to invoke

  the fraud-on-the-market presumption.


                                           10
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13863 Filed 11/19/20 Page 11 of 24




        Plaintiffs do have direct evidence of cause and effect, however. Plaintiffs’

  expert, Chad Coffman, performed an event study examining the response of

  Esperion’s common stock to earnings announcements and press releases (“news”)

  in the year leading up to the Class Period, during the class period, and in the year

  following the class period. (ECF No. 66-11, PageID.1780 n.25). Coffman then

  compared the stock’s post-news movement with the stock’s movement following

  days without news. (ECF No. 66-11, PageID.1790). After controlling for market and

  industry factors, Coffman found that “[t]he earnings announcement and press release

  days had a much greater percentage of significant price movements, higher daily

  trading volume on average, and statistically significant larger price changes than

  those found on days with no news.” (ECF No. 66-11, PageID.1799). This, he

  concluded, “demonstrate[s] a clear cause-and-effect relationship between new

  material news and changes in the market price of Esperion common stock.” (Id.).

  Defendants challenge this conclusion, not with an independent study, but rather by

  arguing that Coffman’s analysis was flawed. (ECF No. 159, PageID.7559-60).

        The Court finds these arguments unpersuasive. Coffman’s analysis of the

  corrective disclosure date does not undermine the reliability of his findings. See

  Wilkof, 280 F.R.D. at 346; Willis v. Big Lots, Inc., No. 2:12-cv-604, 2017 U.S. Dist.

  LEXIS 38933, at *12 (S.D. Ohio Mar. 17, 2017). Additionally, the Court’s

  confidence as to market efficiency is not diminished by the fact that two of the


                                           11
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13864 Filed 11/19/20 Page 12 of 24




  statistically significant price movements Coffman noted were declines following

  positive news. See Willis, 2017 U.S. Dist. LEXIS 38993 at *14; see also In re

  Accredo, 2006 U.S. Dist. LEXIS 97621, at *29-30. Nor is it diminished by the fact

  that some of the price movements Coffman noted were on the second trading day.

  See Wilkof, 280 F.R.D. at 345-46 (analyzing price movements over two-day

  periods). Indeed, even assuming the validity of Defendants’ concerns, Coffman’s

  analysis would still demonstrate that approximately twenty-six percent of news days

  resulted in statistically significant movements, which Courts have found to be

  indicative of efficiency. (ECF No. 161, PageID.7671); see, e.g., Angley v. UTI

  Worldwide Inc., 311 F. Supp. 3d 1117, 1123 (C.D. Cal. 2018); McIntire v. China

  Media Express Holdings, Inc., 38 F. Supp. 3d 415, 430, 433 (S.D.N.Y. 2014).

  Accordingly, the Court finds that, at least for class-certification purposes, Coffman’s

  results are sound, and Plaintiffs have provided sufficient evidence of efficiency for

  the fraud-on-the-market presumption to apply.

  OBJECTION II: DEFENDANTS        HAVE REBUTTED THE PRESUMPTION OF RELIANCE
  UNDER HALLIBURTON II.

        As discussed above, the fraud-on-the-market presumption is rebuttable. See

  Basic, 485 U.S. at 248; see also Halliburton II, 573 U.S. at 269. In their second

  objection, Defendants argue that even if the fraud-on-the-market presumption

  applies, it has been rebutted, and that “[t]he R&R treated the presumption . . . as if



                                            12
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13865 Filed 11/19/20 Page 13 of 24




  it were irrebuttable.”1 (ECF No. 159, PageID.7562). Specifically, Defendants point

  to the fact that Coffman’s report shows a statistically significant decrease in the price

  of Esperion common stock immediately following the August 17, 2015 statements.

  (ECF No. 159, PageID.7563).

         Halliburton II makes clear that defendants can rebut the fraud-on-the-market

  presumption at the class-certification stage by showing “evidence that the asserted

  misrepresentation (or its correction) did not affect the market price.” 573 U.S. at 280.

  The Sixth Circuit has clarified, however, that “price impact may be demonstrated

  either at the time that the alleged misrepresentations were made, or at the time of

  their correction.” In re BancorpSouth, Inc., No. 17-0508, 2017 U.S. App. LEXIS

  18044, at *4 (6th Cir. Sep. 18, 2017) (emphasis added). Defendants entirely skip

  over this precedent in their briefing, despite the fact that the vast majority of local

  courts have consistently followed this approach. See, e.g., Willis, 242 F. Supp. 3d at

  656, 659; see also Kasper v. AAC Holdings, Inc., No. 15-cv-00923-JPM-jsf, 2017

  U.S. Dist. LEXIS 109608, at *35 (M.D. Tenn. July 14, 2017) (“Price impact can be

  shown either by an increase in price following a fraudulent public statement or a

  decrease in price following a revelation of the fraud.” (emphasis added) (quoting

  Erica P. John Fund, Inc. v. Halliburton Co., 718 F.3d 423, 434 (5th Cir. 2013),


  1
   While Defendants are correct that the R&R did not specifically address the issue of rebuttal, the
  Magistrate Judge’s comments at the hearing make clear that he understood and considered this
  argument. (ECF No. 161-2, PageID.7703).

                                                 13
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13866 Filed 11/19/20 Page 14 of 24




  vacated and remanded on other grounds by Halliburton II, 573 U.S. 258)).

        As there is no dispute that the prices of Esperion common stock fell

  precipitously following the corrective disclosure on September 28, 2015, the Court

  finds that Defendants have failed to rebut the fraud-on-the-market presumption by

  showing lack of price-impact. (ECF No. 161-2, PageID.7700). Accordingly, the

  issue of reliance is common to all Plaintiffs.

  OBJECTION III: PLAINTIFFS HAVE NOT ARTICULATED A DAMAGES METHODOLOGY
  SATISFYING RULE 23(B)(3).

        In Comcast Corp. v. Behrend, the Supreme Court elaborated upon the

  predominance requirement of FED. R. CIV. P. 23(b)(3) as it pertains to theories of

  damages at the class-certification stage. 569 U.S. 27, 34-35 (2013). Specifically, the

  Court explained that in order to satisfy predominance, plaintiffs must establish that

  “damages are capable of measurement on a class-wide basis” and that “[the] model

  purporting to serve as evidence of damages . . . measure[s] only those damages

  attributable to [the plaintiff’s] theory [of liability].” Id. at 34-35. The Sixth Circuit

  has since clarified, however, that Comcast “breaks no new ground on the standard

  for certifying a class action.” In re Whirlpool Corp. Front-Loading Washer Prods.

  Liab. Litig., 722 F.3d 838, 860 (6th Cir. 2013) (quoting Comcast, 568 U.S. at 41

  (Ginsburg, J., dissenting)).

        Defendants’ third objection to the R&R is that it incorrectly concluded that

  Coffman’s proposed damages model satisfied Comcast “merely because similar

                                             14
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13867 Filed 11/19/20 Page 15 of 24




  models have been consistent with theories of liability in other cases.” (ECF No. 159,

  PageID.7564). According to Defendants, Plaintiffs’ proposed model fails to satisfy

  Comcast because it measures damages that are attributable to “confounding

  information” and uses “copied-and-pasted” language. (ECF No. 159, PageID.7565-

  66). These arguments are unpersuasive.

        As the Magistrate Judge explained, Plaintiffs’ sole theory of liability is that

  “Defendants’ fraudulent misstatements and omissions concerning the EOP2

  Meeting artificially inflated Esperion’s stock price, causing Class members out-of-

  pocket damages when that inflation was removed as the truth emerged.” (ECF No.

  152, PageID.7474) (quoting ECF No. 98, PageID.3563). The essence of Plaintiffs’

  damages methodology, as articulated by Coffman in his initial report, is as follows:

        [T]he standard and well-settled formula for assessing damages for each
        class member seeking relief under Section 10(b) and Rule 10b-5 is the
        “out-of-pocket” method which measures damages as the artificial
        inflation per share at the time of purchase less the artificial inflation at
        the time of sale . . . . [T]he most common methodology to quantify
        artificial inflation is to perform an event study that measures price
        reactions to disclosures that revealed the relevant truth concealed by the
        alleged material omissions and/or misrepresentations. This analysis,
        and the evidence supporting it, would be common to the class. Damages
        for any individual class member could then be calculated formulaically
        based upon information collected in the claims process (i.e., the
        investor’s purchase and sale history for the security, which is routinely
        available from brokerage statements and/or other documents that
        provide evidence of securities transactions).

  (ECF No. 66-11, PageID.1805-06).



                                            15
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13868 Filed 11/19/20 Page 16 of 24




        Measuring damages using “the artificial inflation per share at the time of

  purchase less the artificial inflation at the time of sale” matches precisely with

  Plaintiffs’ out-of-pocket theory of liability. (ECF No. 66-11, PageID.1805-06).

  Moreover, because “there is no chance of aggregated damages attributable to

  rejected liability theories, the Supreme Court’s concerns [from Comcast] do not

  apply.” In re VHS of Mich., Inc., 601 F. App’x 342, 344 (6th Cir. 2015). Indeed, as

  the R&R correctly noted, numerous courts in the Sixth Circuit (and beyond) have

  found Plaintiffs’ proposed methodology sufficient in securities fraud claims based

  on misstatements or omissions. See, e.g., Weiner, 334 F.R.D. at 137-38; Kasper,

  2017 U.S. Dist. LEXIS 109608, at *39-40; see also, e.g., Rooney v. EZCORP, Inc.,

  330 F.R.D. 439, 451 (W.D. Tex. 2019).

        While Defendants are correct that confounding information (other negative

  information released alongside the corrective disclosure) cannot be disaggregated

  using only an event study, their framing of Coffman’s deposition testimony is highly

  misleading. Coffman does not concede that his event study precludes disaggregation.

  (ECF No. 87-3, PageID.2827, 2865). Moreover, Defendants’ argument is really a

  merits inquiry into loss causation, an element of Plaintiffs’ claim under SEA § 10(b)

  and SEC Rule 10b-5. See Halliburton II, 573 U.S. at 265 (defining loss causation).

  Such an inquiry is not required for class certification. Halliburton I, 563 U.S. at 813;

  see, e.g., Weiner, 334 F.R.D. at 137-38 (“Plaintiffs must prove that the portion of the


                                            16
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13869 Filed 11/19/20 Page 17 of 24




  price fall they seek in damages is directly attributable to the misrepresentation, . . .

  [but] they do not need to prove it at the certification stage.” (alteration in original)

  (emphasis added) (quoting Ludlow v. BP, P.L.C., 800 F.3d 674, 687-88 (5th Cir.

  2015))). Indeed, even if Defendants are correct that other negative information in the

  September 27, 2015 disclosure was partially responsible for the decline in Esperion’s

  stock price, the extent to which damages would need to be disaggregated is an issue

  common to all class members. (ECF No. 98-2, PageID.3636).

        Finally, Defendants’ “copied-and-pasted” argument is grasping at straws.

  (ECF No. 159, PageID.7565). Defendants cite no authority for this proposition, and

  other courts have rejected similar arguments. See, e.g., Pub. Emps.’ Ret. Sys. of Miss.

  v. TreeHouse Foods, Inc. (PERSM), No. 16-cv-10632, 2020 U.S. Dist. LEXIS

  32586, at *25-26 (N.D. Ill. Feb. 26, 2020). Accordingly, the Court finds that

  Plaintiffs’ have satisfied predominance under FED. R. CIV. P. 23(b)(3).

  OBJECTION IV: THE PSLRA FOCUSES ON THE ADEQUACY OF PLAINTIFFS, NOT
  THEIR COUNSEL, AND PLAINTIFFS HAVE FAILED TO ESTABLISH ADEQUACY UNDER
  RULE 23(A)(4).

        FED R. CIV. P. 23(a)(4) requires that “[t]he representative parties [to a class

  action] . . . fairly and adequately protect the interests of the class.” In the Sixth

  Circuit, courts determine whether class representatives have met this requirement

  using a two-part test: “1) [T]he representative[s] must have common interests with

  unnamed members of the class, and 2) it must appear that the representatives will


                                            17
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13870 Filed 11/19/20 Page 18 of 24




  vigorously prosecute the interests of the class through qualified counsel.” In re Am.

  Med. Sys., Inc., 75 F.3d 1069, 1083 (6th Cir. 1996) (quoting Senter v. Gen. Motors

  Corp., 532 F.2d 511, 525 (6th Cir. 1976)). “Put another way, [courts] ‘review[] the

  adequacy of class representation to determine whether class counsel are qualified,

  experienced and generally able to conduct the litigation, and to consider whether the

  class members have interests that are not antagonistic to one another.’” Pelzer v.

  Vassalle, 655 F. App’x 352, 364 (6th Cir. 2016) (second alteration in original)

  (quoting Stout v. J.D. Byrider, 228 F.3d 709, 717 (6th Cir. 2000)).

        The Private Securities Litigation Reform Act (“PSLRA”) does not alter this

  general approach. “Although Congress made several important changes in the

  [PSLRA], it pointedly did not change the requirements of Rule 23. Indeed, it . . .

  enacted language that is identical to Rule 23’s typicality and adequacy

  requirements . . . .” In re Cavanaugh, 306 F.3d 726, 738-39 (9th Cir. 2002) (citing

  15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)). Consequently, “where the class is represented

  by competent and zealous counsel, . . . a perceived lack of . . . interest on the part of

  the named plaintiffs [does not preclude certification] unless their participation is so

  minimal that they virtually have abdicated to their attorneys the conduct of the case.”

  Ross v. Abercrombie & Fitch Co., 257 F.R.D. 435, 451 (S.D. Ohio 2009) (quoting

  Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 727 (11th Cir. 1987)).




                                             18
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13871 Filed 11/19/20 Page 19 of 24




        Defendants argue in their fourth objection that the Magistrate Judge focused

  too heavily on the adequacy of Class Counsel without sufficiently “consider[ing] the

  adequacy of . . . Lead Plaintiffs themselves.” (ECF No. 159, PageID.7569).

  Specifically, Defendants contend that Lead Plaintiffs are inadequate for failing to

  sufficiently supervise class counsel, as evidenced by their allegedly insufficient

  knowledge of the litigation. (ECF No. 159, PageID.7569, 7572). Defendants attempt

  to support these claims by invoking “Congress’s emphatic command [in the PSLRA]

  that competent plaintiffs, rather than lawyers, direct [securities] cases.” (ECF No.

  159, PageID.7568 (quoting Berger v. Compaq Comput. Corp., 257 F.3d 475, 484

  (5th Cir. 2001)). But these arguments ignore the Sixth Circuit’s two-factor test.

  Under this Circuit’s standard, the Magistrate Judge arrived at the correct conclusion:

  Lead Plaintiffs satisfy FED. R. CIV. P. 23(a)(4). (ECF No. 152, PageID.7469).

        First, Lead Plaintiffs plainly have “common interests with unnamed members

  of the class.” In re Am. Med. Sys., Inc., 75 F.3d at 1083 (quoting Senter, 532 F.2d at

  525). Both Walter and Minett purchased Esperion common stock during the Class

  Period and suffered major losses following the corrective disclosure. (ECF No. 24-

  2, PageID.520). Second, Lead Plaintiffs have “vigorously prosecute[d] the interests

  of the class through qualified counsel.” In re Am. Med. Sys., Inc., 75 F.3d at 1083

  (emphasis added) (quoting Senter, 532 F.2d at 525). In March 2016, Lead Plaintiffs

  selected, and this Court approved, Robbins Geller Rudman & Dowd LLP (“RGRD”)


                                           19
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13872 Filed 11/19/20 Page 20 of 24




  and Kahn Swick & Foti, LLC (“KSF”), to serve as Class Counsel. (ECF No. 18,

  PageID.350; ECF No. 24-2, PageID.521; ECF No. 25, PageID.527). Both of these

  firms, which “have significant collective experience in class [action] litigation,”

  satisfy FED. R. CIV. P. 23(g). (ECF 152, PageID.7469). Moreover, since 2016, Lead

  Plaintiffs, through Class Counsel, have filed an amended complaint, prevailed at the

  Sixth Circuit, prepared and filed numerous pleadings, and pursued discovery. (Id.).

        At bottom, by arguing that Lead Plaintiffs are inadequate for not having

  detailed knowledge of the litigation and not exercising control over the day-to-day

  management of the case, Defendants seek to apply a more rigorous standard to the

  adequacy determination than courts in the Sixth Circuit typically do. See, e.g.,

  Rankin v. Rots, 220 F.R.D. 511, 520 (E.D. Mich. 2004) (“The Sixth Circuit appears

  to focus on the adequacy of plaintiff’s counsel and whether plaintiff has a conflicting

  interest, not the personal qualifications of the named plaintiff.”); see also PERSM,

  2020 U.S. Dist. LEXIS 32586, at *21 n.5 (describing the Fifth Circuit’s heightened

  adequacy standard, which Defendants rely upon, as “idiosyncratic”).

        While Lead Plaintiffs are not micromanaging all aspects of the litigation,

  “their participation is [not] so minimal that they virtually have abdicated to their

  attorneys the conduct of the case.” Ross, 257 F.R.D. at 451 (quoting Kirkpatrick,

  827 F.2d at 727). Through their respective deposition transcripts, Lead Plaintiffs

  demonstrate not only that they understand their fiduciary responsibilities as class


                                            20
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13873 Filed 11/19/20 Page 21 of 24




  representatives, but also that they have been adequately discharging those

  responsibilities by reviewing case documents, communicating with Class Counsel

  as necessary, and participating in discovery. (ECF No. 87-4, PageID.2916-17, 2937-

  38, 2944; ECF No. 87-5, PageID.2996, 3020-23). Courts in this circuit have found

  plaintiffs adequate who do far less. See, e.g., Plumbers & Pipefitters Nat’l Pension

  Fund v. Burns, 292 F.R.D. 515, 521 (N.D. Ohio 2013); see also Ballan v. UpJohn,

  Co., 159 F.R.D. 473, 482 (E.D. Mich. 1994) (“To satisfy the adequacy test, the

  named representative of a class need only be adequate and need not be the best of

  all possible plaintiffs.”). Accordingly, despite the fact that Plaintiffs could be more

  informed as to certain details of the litigation—for example, knowing the name of

  their expert—the Court finds them adequate under FED. R. CIV. P. 23(a)(4).

  OBJECTION V: WALLACE’S TRADING ACTIVITY IN ESPERION STOCK RENDERS HIM
  AN ATYPICAL CLASS MEMBER UNDER RULE 23(A)(3).

        “[A] plaintiff’s claim is typical if it arises from the same event or practice or

  course of conduct that gives rise to the claims of other class members, and if his or

  her claims are based on the same legal theory.” Wilkof, 280 F.R.D. at 338-39

  (alteration in original) (quoting In re Am. Med. Sys., 75 F.3d at 1082). The “claim

  need not always involve the same facts or law, provided there is a common element

  of fact or law.” Id. at 339 (quoting Senter, 532 F.2d at 525 n.31). “The purpose of

  the typicality requirement is to assure that the named representative’s interests align

  with those of the class and that the plaintiff will advance the interest of the class.”

                                            21
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13874 Filed 11/19/20 Page 22 of 24




  Id. (citing In re Am. Med. Sys., 75 F.3d at 1082). One way a plaintiff might be found

  atypical is if they are subject to “unique defenses.” O’Neil v. Appel, 165 F.R.D. 479,

  492 (W.D. Mich. 1995) (citing Ballan, 159 F.R.D. at 479-81). However, “[t]he

  presence of a unique defense will not automatically destroy typicality.” In re

  Cardizem CD Antitrust Litig., 200 F.R.D. 297, 304 (E.D. Mich. 2001) (citing In re

  Synthroid Mktg. Litig., 188 F.R.D. 287, 291 (N.D. Ill. 1999)). Rather, “[typicality]

  is only [destroyed] when the defense will ‘skew the focus of the litigation’ and create

  ‘a danger that absent class members will suffer if their representative is preoccupied

  with defenses unique to it.’” Id. at 304-05 (quoting Alaska v. Suburban Propane Gas

  Corp., 123 F.3d 1317, 1321 (9th Cir. 1997)).

        These principles provide helpful context to Defendants’ fifth and final

  objection to the R&R. In this last objection, Defendants argue that the R&R failed

  to consider whether Wallace’s trading of Esperion shares after the corrective

  disclosure date subjects him to a unique defense sufficient to render him atypical.

  (ECF No. 159, PageID.7574). Wallace purchased 7,500 shares of Esperion stock

  during the Class Period at prices ranging between $41.80 and $64.84. (ECF No. 18-

  3, PageID.364). He also traded a significant number of Esperion shares following

  the Class Period at prices ranging from $14.45 to $28.60. (ECF No. 61,

  PageID.7683; ECF No. 87-4, PageID.2899). His final trade was on March 29, 2016,

  two weeks after he requested to be lead plaintiff. (ECF No. 18; ECF No. 87-4,


                                            22
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13875 Filed 11/19/20 Page 23 of 24




  PageID.2952; ECF No. 100-18, PageID.448).

        Though it is somewhat of a close question, the majority of courts appear to

  hold that post-disclosure purchases, particularly those at lower prices, do not “skew

  the focus of the litigation” to such an extent that the interests of unnamed class

  members are endangered. In re Cardizem CD Antitrust Litig., 200 F.R.D. at 304-05

  (quoting Alaska, 123 F.3d at 1321); see PERSM, 2020 U.S. Dist. LEXIS 32586, at

  *14; see also Weiner, 334 F.R.D. at 130 (“[C]ourts routinely certify a class with

  representatives who purchased stock during and after a class period.” (quoting In re

  Select Comfort Corp. Sec. Litig., 202 F.R.D. 598, 607 (D. Minn. 2001))). Compare,

  e.g., Ballan, 159 F.R.D. at 481 (finding plaintiff atypical in part because he had

  “purchased [Defendant’s] stock at the same price both several months before and

  shortly after [the alleged disclosure date]” (emphasis added)), with, e.g., Ross, 257

  F.R.D. at 446 (finding “Plaintiff’s purchase of stock six days after the Class Period”

  to be “irrelevant” and noting that “[i]t is not inconsistent with the pleadings for

  Plaintiff to have purchased stock after its price had been deflated by curative

  disclosures” (emphasis added)).

        Against this backdrop, the cases cited by Defendants appear to reflect a

  minority view. See Weiner, 334 F.R.D. at 130 (describing Rocco v. Nam Tai Elecs.,

  Inc., 245 F.R.D. 131 (S.D.N.Y. 2007), on which Defendants lean, as “against ‘the

  weight of authority,’ a ‘deviat[ion] from th[e] general rule,’ and ‘not generally


                                           23
Case 2:16-cv-10089-AJT-RSW ECF No. 193, PageID.13876 Filed 11/19/20 Page 24 of 24




  accepted’” (alterations in original) (citations omitted) (first quoting In re Connetics

  Corp. Sec. Litig., 257 F.R.D. 572, 577 (N.D. Cal. 2009); then quoting Local 703,

  762 F.3d at 1260; and then quoting Feder, 429 F.3d at 137)). Accordingly, because

  Wallace’s claims are based on the same legal theory as other Class members, and

  because the unique defense against Wallace will not distract the litigation to the

  detriment of those members, the Court finds Wallace typical under FED. R. CIV. P.

  23(a)(3).

                                    CONCLUSION

        IT IS ORDERED that Defendants’ Objections [159] are OVERRULED.

        IT IS FURTHER ORDERED that the R&R [152] is ADOPTED.

        IT IS FURTHER ORDERED that Plaintiffs’ Motion for Class Certification

  [66] is GRANTED. The Class is certified, and Class Representatives and Class

  Counsel are appointed, as specified in the R&R. (ECF No. 152, PageID.7477).



        SO ORDERED.


                                          s/Arthur J. Tarnow
                                          Arthur J. Tarnow
  Dated: November 19, 2020                Senior United States District Judge




                                            24
